Opinion issued January 21, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00452-CV
                           ———————————
                    SILVER GRYPHON, L.L.C., Appellant
                                        V.
THE BANK OF NEW YORK-MELLON, TRUSTEE, and CLYDE GIBSON,
                       Appellees



                   On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-37714



                         MEMORANDUM OPINION

      Appellant, Silver Gryphon, L.L.C., has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);
Order Regarding Fees Charged in the Supreme Court, in Civil Cases in the Courts

of Appeals, and before the Judicial Panel on Multi-district Litigation, Misc. Docket

No. 13-9127 (Tex. Aug. 16, 2013). Further, appellant has not paid or made

arrangements to pay the fee for preparing the clerk’s record. After being notified

that this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 5, 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                   PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.




                                         2